Citation Nr: 1102787	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO. 09-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from December 1960 to December 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In a January 2009 VA Form 646, the Veteran' representative noted 
that the VA clinician who conducted VA examinations in September 
2007 and October 2008 overlooked reports of in-service periodic 
examinations in August 1962 and September 1963, which include an 
in-service history of occasional drainage from the right ear, 
most recently in 1962. 

The August 1962 and September 1963 examinations reflect 
audiological results that include some lower pure tone hearing 
thresholds than those measured at a discharge examination in 
November 1964. 

The VA examiner overlooked relevant evidence that is more 
favorable to the Veteran's claim than the service entrance, 
January 1961, and service discharge examinations and the 
examination is not of sufficient probative weight for  
adjudication of the Veteran's claims for service connection for 
tinnitus and hearing loss. See, e.g., Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (finding in part that the Board had 
properly discounted the probative value of a physician's opinion 
that had overlooked pertinent medical evidence).


The Veteran has contended that drainage from the right ear during 
service may be related to ear disease during service that is a 
cause of his current hearing loss, and has cited to medical 
handbook evidence in support of this assertion. Accordingly, the 
Veteran should be scheduled for an examination with a clinician 
with sufficient knowledge of diseases of the ears to conduct a 
physical examination of the ear and to ascertain whether the 
Veteran's hearing loss and tinnitus began during active service 
or are related to disease (to include that manifested by drainage 
from the right ear) or injury (to include acoustic trauma) during 
active service. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has further noted that at private treatment in May 
2008 hearing loss and tinnitus were noted to have begun during 
active service, while at the VA examinations the examiner 
provided history and findings of tinnitus and hearing loss 
beginning about fifteen years and seven years prior to the 
examinations, respectively. This discrepancy as to history 
provided and estimated onset must be addressed in development and 
adjudication of the claims on appeal.

The RO/AMC must further seek to obtain any additional information 
or evidence relevant to the Veterans' claims. See 38 U.S.C.A. 
§ 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for bilateral hearing loss, 
tinnitus, or ear disease during the period from 
December 1964 (the month of discharge from 
service) to the present. 




After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
must seek to obtain records from each health 
care provider the Veteran identifies. 

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.
  
2. Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician, who must have 
sufficient medical training and background to 
conduct a physical examination of the 
Veteran's ears and to provide a medical 
opinion that addresses the purpose of the 
examination--to determine 

(1) whether the Veteran's hearing loss 
began during active service or within 
one year of discharge from active 
service, or is related to disease or 
injury that occurred during active 
service, and;

 (2) to determine whether the Veteran 
has tinnitus that had its onset during 
active service or is related to disease 
or injury that occurred during active 
service. 

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b)  Obtain from the Veteran a full in-
service and post-service history 
pertaining to in-service and post-service 
occupational and recreational noise 
exposure and symptoms of tinnitus and 
hearing loss.

(c) If there is a clinical or medical 
basis for corroborating or discounting the 
reliability of the history provided by the 
Veteran, the examiner must so state, with 
a full rationale as to any such finding.

(d) The examiner will conduct a physical 
examination of the Veteran's ears and 
report any relevant findings.

(e) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations. All indicated tests and 
studies must be performed. 

(f) With respect to service department 
audiological examination results, the 
examiner will be advised that prior to 
November 1967 service department 
audiometric results were reported in 
accordance with the standards set by the 
American Standards Association (ASA). 
Since November 1, 1967, the results were 
reported in accordance with the standards 
set by the International Standards 
Organization (ISO)-American National 
Standards Institute (ANSI). 

(g) It is beyond the Board's expertise to 
ascertain pure tone hearing loss 
thresholds as represented in a January 6, 
1961, in-service "Automatic Audiometer" 
report, AF Form 164. If technically 
feasible, the examiner must translate this 
machine-generated graph into pure tone 
thresholds at the tested frequencies so 
that the Board may interpret the report 
under applicable VA regulations. The 
examiner must indicate whether the results 
he or she reports are in ASA units or ISO-
ANSI units (see directly above).

(h) In-service audiological examination 
results reviewed will include whispered 
voice testing in December 1960, and 
audiological testing in January 1961, 
August 1962, September 1963, and November 
1964.

(i) Specifically note and discuss periodic 
in-service examinations conducted in 
August 1962 and September 1963, including 
the hearing loss thresholds indicated on 
the audiological examinations and the 
history of drainage from the right ear, 
most recently in 1962, indicated in the 
examination reports. 

(j) Specifically address whether the 
Veteran had significant variations in 
hearing thresholds on audiological 
examinations during active service, and if 
so the significance of those varying 
thresholds in determining whether the 
Veteran's current hearing loss disability 
or tinnitus is related to ear disease 
(including that manifested by drainage 
from the right ear) or acoustic trauma 
that occurred during active service. 

(k) Provide a medical opinion as to 
whether the Veteran has current tinnitus 
that began during active service or is 
related to ear disease or acoustic trauma 
that occurred during active service.




(l) Provide a medical opinion as to 
whether the Veteran has current right ear 
or left ear hearing loss that began during 
active service, or within one year of 
discharge from service, or is related to a 
disease of the ears (to include as 
manifested by drainage from the right ear) 
or injury the ears (to include acoustic 
trauma) that occurred during active 
service.

(m) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the relevant 
evidence of record.  

3. Readjudicate the issues on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



